                 IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION



WHITESELL CORPORATION,                          *
                                                *


                  Plaintiff,                    *
                                                *


        V.                                      *              CV 103-050
                                                ■k


ELECTROLUX HOME PRODUCTS,                       *
INC., HUSQVARNA, A.B., and                      *
HUSQVARNA OUTDOOR PRODUCTS,                     *
INC.,                                           *
                                                *


                  Defendants.                   *




                                             ORDER




        Presently before the Court is an ''Expedited Motion for

Determination             of   Attorney       Client    Privilege       and    to   Strike

Document Cited in Plaintiff's Court Filings"                           (doc. no.     1064)

filed       by     Defendant        Husqvarna        Outdoor    Products,        Inc.     on

September 26, 2018.               Through this motion, Husqvarna complains

that Plaintiff Whitesell Corporation attached a privileged e-

mail chain as an exhibit                     (Exhibit 29)      to its Opposition to

Defendants'           Motion      for   Partial      Summary    Judgment       and Cross-

Motion       for        Partial    Summary      Judgment       on     Annual    Rebates.^

Husqvarna contends that the e-mail chain was inadvertently

produced         to     Whitesell       in   discovery    and    is    subject      to   the




        ^    Whitesell         filed a placeholder page for Exhibit 29
because it simultaneously filed a motion to seal the exhibit.
(See Doc.         No.    1059-29.)
attorney-client privilege.        Husqvarna invokes the protection

of    the ''Clawback   Provision"      in    the    parties'      ^'Stipulated

Protocol for the Production of Documents," thereby seeking the

destruction of all copies of the e-mail chain in Whitesell's

possession and the refiling of the pleadings that reference

and/or attach the exhibit.        (See generally Def. Husqvarna's

Mot., Doc. No. 1064, Ex. A, § IX.)

       Because Exhibit 29 is subject to a pending motion to seal

and has not been made part of the record, Husqvarna provided

a copy of the exhibit to the presiding judge for in camera

review.


       The Court has now reviewed Exhibit 29, the post-filing

exchange of letters and e-mails discussing whether the exhibit

was privileged and subject to the Clawback Provision (Def.

Husqvarna's Expedited Mot., Exs. B-D), Husqvarna's expedited

motion (doc. no. 1064), Whitesell's response thereto (doc. no.

1072), Husqvarna's reply (doc. no. 1084), and the relevant

law.    The matter is resolved as follows.


       At   the   outset   of   the    parties'       extensive      document

production in this case, they entered into the Stipulated

Protocol for the Production of Documents on April 3, 2015.

("Stipulated Protocol," Doc. No. 1064-1.)                   The Stipulated

Protocol provides protection through Section IX, the "Clawback

and    Non-Waiver"   provision,       in    the    event   that    privileged
documents and ESI are inadvertently produced. (Id. at 11-14.)

The ClawbacJc Provision provides a detailed protocol of how the

parties are to disclose, confer, and handle inadvertently

produced    attorney-client    documents     or    ESI.      (Id.)    The

Clawback Provision comes into play when the "receiving party

discovers that it is in receipt of a document or ESI that it

reasonably believes might contain Privileged Information."

(Id.. § IX(B), at 12 (emphasis added).)           The burden falls upon

the receiving party to notify the producing party within ten

business days of such discovery. (Id.)              Once the producing

party is so notified, it has ten days to request the return of

the privileged document or ESI through a Clawback Letter.

(Id. § IX(C), at 12.)       Any disagreement between the parties

requires that they meet and confer prior to filing a motion.

(Id. § IX(E), at 13.)

     In this case, Whitesell did not provide any notice to

Husqvarna    prior   to   filing   Exhibit   29.       In   the   Court's

estimation, this is where Whitesell went wrong.             Exhibit 29 is

an email communication initiated by a client to the company's

attorney seeking advice on the wording of a communication with

an adversarial litigant in a pending lawsuit.                The ensuing

emails discuss the legal interpretation of the Consent Order

between the parties.       It also discusses paramount issues in

this lawsuit.    It is a    document that Whitesell should           have
''reasonably believe[d] might contain Privileged Information"

from the outset.^      In fact, the Court readily concludes that

Exhibit 29 is privileged and subject to the full protections

of   the   Clawback    Provision.           Whitesell's        argument      that

Husqvarna's attorney was acting in a business advisory role is

a non-starter.     So too is Whitesell's waiver contention.                    The

Court   recognizes    that    because       the   document     at    issue     was

labeled "confidential",        it     was    presumably       subject     to    an

extensive review.      Nevertheless, to accept Whitesell's waiver

contention    is      to    presume     that       documents        designated

"confidential"     could     never    be     subject     to    the    Clawback

Provision.   Given the enormity of document production in this

case, the Court is unwilling to do so.                   Also, such waiver

would   contravene    the    parties'       expression    in    the   Clawback

Provision that "[t]he obligations of the parties set forth in

[the Clawback Provision] apply irrespective of the care taken

by the producing party to prevent inadvertent disclosure."

(Stipulated Protocol, § IX(H), at 14 (emphasis added).)

      In sum, Whitesell should have notified Husqvarna that



     ^   Section VIII of the Stipulated Protocol addresses
privileged documents and ESI in the context of creating a
privilege log.   In this section, the parties agreed that a
certain category of documents and ESI is "presumptively
privileged" and therefore did not have to be listed on the
privilege log. The presumptively privileged category includes
"communications between outside counsel for any party and the
party such counsel represents (via the party's officers,
directors, employees or agents)."      The Court notes that
Exhibit 29 falls within this category.
Exhibit 29 may be privileged and therefore subject to the full

protections of the Clawback Provision prior to filing the

document    with    the    Court.        For    this     reason,     Husqvarna    is

invited to submit an account of its costs and attorney's fees

incurred in filing its expedited motion within seven (7) days

hereof for the Court's consideration of the same.

       Upon the foregoing, Husqvarna's expedited motion (doc.

no. 1064) is GRANTED.           IT IS ORDERED that the Clerk of Court

shall STRIKE from the record in their entirety all pleadings

that    attach    or   reference        Exhibit    29,     which     includes    the

following:       (1) ''Declaration         of    Joy     Odom   in     Support    of

Whitesell's      Opposition      to     Defendants'       Motion       for   Partial

Summary Judgment and Cross-Motion for Partial Summary Judgment

on     Annual    Rebates"       (doc.     no.     1059);     (2)     "Plaintiff's

Opposition to Defendants' Motion for Partial Summary Judgment

and    Cross-Motion       for   Partial        Summary    Judgment      on    Annual

Rebates" (doc. no. 1060); and (3) "Plaintiff's Response to

Defendants' Statement of Undisputed Facts and Conclusions of

Law as to Annual Rebates and Plaintiff's Counterstatement of

Additional       Undisputed      Material       Facts" (doc.         no.     1061).

Moreover, the Clerk shall TERMINATE the motion to seal that

includes    Exhibit       29    (doc.     no.    1058).         Upon    redaction,

Whitesell may re-file the stricken documents within seven (7)

days upon entry of this Order.
    ORDER ENTERED   at Augusta,   Georgia,       this        day of

November, 2018.




                                  J. RA          HALL, 'CHIEF JUDGE
                                  UNITED       TATES DISTRICT COURT
                                           N    DISTRICT OF GEORGIA
